Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Asad Sammi Niyaz appeals the district court’s order granting summary judgment in favor of the Defendants in his lawsuit filed in an attempt to prevent foreclosure on his property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Niyaz v. Bank of America, No. 1:10-cv-00796-JCC-TCB, 2011 WL 68655 (E.D.Va. Jan. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.